Case 1:19-cr-OOOl7-DLF Document 5 Filed 01/31/19 Page 1 of 6

FILED

UNITEI) STATISS DISTR[C'I` COUR'I` JAN 3 12019

l"OR rl`}lif`. I)ISTRICT ()I" COLUl\-'IBIA
C|¢fk, U.s. ntsmct and
Bankruptcy Courts

UNI'I`ED S'I`A'I`ES Ol"` AMERICA, : CRIMINAL NO.

BRIA.'\` J.»\MES l..»\l’R/\'l`|l,
l) c fe n d a n t.
STATF.E\"IENT OF OFFENSE

'l`he parties in this easc. tile United States ol`Anteriea and the del`cndant. lSrian .lalnes
l..al’rath. stipulate and agree that the following facts are true and accurate These facts do not
constitute all o|` the facts known to the parties concerning the charged ol`fense; they ai'e being
subn'iitted to demonstrate that sufficient facts exist that the defendant committed the offense to
\v|iic|i he is pleading guilty, laundering ofMonetary Inst'rtuncnls, in violation of 1956(;1)(2){ r\).

Statcment of Faets

.»\. 'l`|te Wel)sile

Bcginning in Septcmher Z(JI?` law enforcement initiated a large scale investigation into a
'l`or based child pornogtaph>ll \vel)site_ hereinafter referred to as "`flie \’v'chsite."l 'l`or is a
computer network designed to facilitate anonymous communication over the Intcrnet T|ie Tor
network does this by routing a ttset"s communications through a globall)' distributed network of
rcia_v eoinputers. or prosics. rendering conventional lnternet l’rotocol {"“IP"} address-based

'l`he actual name ot""l`he Wehsite" is known to law enforcement. Thc disclosure of the
natne ol"l`|te \-Vehsite \votlld potentiallylr alert its users to the fact that law enforcement action is
being taken against users o|"|`hc \-\"ehsitc. therebyf pro\-'ol<ing users to notify other users o|`la\\'
enforcement aetion, tlee, and,-'t_)r destroyl evidence Aecordingly, to protect the confidentiality
and integrity of the ongoing investigation involved in this matter, specific names and other
identifying factors have heen replaced with generic terms and the \vehsite ivill he identified
herein as "'l`hc \N-"ehsite."

Case 1:19-cr-OOOl7-DLF Document 5 Filed 01/31/19 Page 2 of 6

methods of identifying users ineffective To access the Tor network, a user must install Tor
software either by downloading an add-on to the user’s web browser or by downloading the free
“Tor browser bundle.” thn a 'I`or user accesses a website, only the IP address of the last relay
computer (the “exit node"), as opposed to the user’s actual lP address, appears on the websitc`s
IP address log. Current|y, there is no practical method to trace a user's actual lP address back
through those Tor relay computers The Tor Network also makes it possible for users to operate
websites, called “hidden scrvices,” in a manner that conceals the true IP address of the computer
hostirtg the websitc.

The Website operated as a hidden service on the Tor network until March of 201 8. Thc
Website was used to host and distribute video liles depicting child pornography that could bc
downloaded by site uscrs. ln t`act, the upload page on 'i`he Website clearly states: “Do not upload
adult porn." Any user could create a free account on 'I`he Website by creating a usemame and
password. Only after the user registered an account could the user browse previews of videos
available for download and post text to 'I`hc chsite. 'l`o down|oad videos from the sitc, users
had to use “points,” which were allocated to users by The Website. A registered user could earn
points from The Website in several ways: (l) up|oading videos depicting the sexual exploitation
of children; (2) referring new users to The Website; (3) paying for a “VIP” account, which lasted
for six months, entitled a user to unlimited downloads, and was priced at 0.03 Bitcoin

(approximately $327.60 USD as of l\/larch l. 2018); or (4) paying for points incrementally.2

 

2 Bitcoin (“BTC") is a type of virtual currency, circulated over the intemet. BTC is not
issued by any government, bank, or company, but rather is controlled through computer software
operating via a decentralized, peer~to-peer network. BTC is just one of many varieties of virtual
currency. To acquire BTC, a typical user purchases them from a BTC virtual currency exchange
A virtual currency exchange is a business that allows customers to trade virtual currencies for
other forms ot`value, such as conventional fiat money (c.g., U.S. dollars, Russian rub|es, euros).
Exchanges can be brick-and-mortar businesses (exchanging traditional payment methods and

2

Case 1:19-cr-OOOl7-DLF Document 5 Filed 01/31/19 Page 3 of 6

As of February 8, 2018, The Website had over 125,000 unique videos available for
downloading. ln order to prevent duplicate videos from being uploaded, The Website provided a
digital hash-value check in order for the user to compare his or her video to other videos
previously uploadcd to the sitc. 'I`he Website did not allow a user to upload a video whose hash
value matched something previously uploaded to the site. Aecording to law enforcement's
viewing of"l`he Website as of February 8, 2018, the videos stored on The Website amounted to
over seven terabytes of data. As of February 8, 2018, The Website indicated on its download
page details that its users had downloaded files f`rom The Website more than one million timcs.

B. Def`endant’s Laundering of BTC to Promote Specified Unlawful Activity

Law enforcement identified the defendant’s BTC account number, created on .l urie 28,
2016 at a BTC exchange ("B'I`C Exchange"). ln order to comply with due diligence obligations
imposed by the BTC Exchange, the defendant provided his social security number, home
address, phone number, driver’s license number, and date of`birth when opening his BTC
Exchange account. The defendant linked his BTC Exchange account to two USAA Federal
Savings bank debit cards in his name. On or about June 29, 2016, the defendant funded his BTC
Exchange account via two transfers from his USAA Federal Savings account. Within a few
minutes, the defendant sent a total of .06 BTC, via two transfers, to a wallet associated with The
Website, which was in South Korea. 'l`he defendant only used his BTC Exchange account to

fund his account at The Website.

 

virtual currencies) or online businesses (cxehanging electronically transferred money and virtual
currcncies). Virtual currency exchanges doing business in the Unite<l States are regulated under
the Bank Secrecy Act and must collect identifying information about their customers and verify
their clients’ identities. lt was through this “know your customer” policy that law enforcement
were able to identify the del`endant’s BTC account number associated with payments to The
Website.

 

Case 1:19-cr-OOOl7-DLF Document 5 Filed 01/31/19 Page 4 of 6

Law enforcement’s review ofthe forensic image of the electronic storage devices that
had hosted The Website revealed that the defendant downloaded at least five videos from The
Website. Two examples of these videos include the following:

0 A video titled "B|ogtv Smotri-2010-Glamour(12Yo Super Cute Girl Masturbate)

Blaekdress-Webcam.avi” with a description on 'l`he Website of “Cute WebcamGirl” ~
This video depicts a pre-pubescent female child wearing a black dress and exposes
her vagina. She then rubs and insert her fingers into her vagina; and

0 A video titled “mf`l6holland_omegle.mp4" with a description on The Website of “full

sex omegle 13 years” - This video depicts a pre-pubescent male child and a pre-
pubescent female child engaged in sexual activities with each othcr. The male child
inserts his penis in the female child’s mouth. 'I`hereaftcr, the male child engages in
vaginal intercourse with the female child.

C. lnterview of Defendant

On August 9 2018, law enforcement conducted a non-custodial interview of`the
defendant. The defendant admitted to viewing child exploitation materials on the dark net via
TOR, including on The Website, and the clear net since he was 12 years old. The defendant
explained that he would use a Virtual Private Network service to anonymize accessing such sites.
The defendant, who serves in the Air Foree, stated that he accessed child exploitation materials
while deployed with the Air Force the same way he does when he is at homc. The defendant
stated the last time he saw child exploitation materials was hours before the interview with law
enforcement

'I`he defendant stated that he never retained any files; rather, he would download the

videos and “shred it" afterwards, which he stated meant to securely erase the files. The

defendant further explained that he never saved any such files for more than a few hours.

Case 1:19-cr-OOOl7-DLF Document 5 Filed 01/31/19 Page 5 of 6

The defendant stated he sought counseling approximately two years ago from his pastor
and from a trained medical professional 'l`lie defendant explained that lie reached out for

assistance because he knew that it was wrong to view ehild pomograph_t-'.

Respeeti"ully suhniitted.

Jl_"SSll`_§ K. l..lU
UNI'[`I_§D ST.#\'

  

R.\‘IEY

 

 

Zia hara-ot
Lindsay. utt nherg
Youli l.
.’\:+sistan Uniled Slales .-'\tlol'neys

--...__,_

   

Case 1:19-cr-OOOl7-DLF Document 5 Filed 01/31/19 Page 6 of 6

l)l~`.l"li,\` [).-\N'l"S ;\Cl(i\`()“`l.lil)(}t\ll‘l:\l'l`

[ have read every page o|`this Statcincnt o|`the Ot`i`cnse and have discussed it \\ ith my
attorneyv l fully understand this Statement oi`the Ol`fensc. 1 agree and acknowledge by my
signature that this Statement ofthe O|`f`ense is true and accurate l do this voluntarily and of my
own free wi||. No threats have been made to me nor am i under the influence of anything that
could impede my ability to understand this Slalement of`the (Jt`l`ense |`ully.

   

Date:_ll?_i_;¢f!__ ___ _____

lirian J
l)et`endant

i\'l`T()Ri\`l‘lY'S ACKI\’()VW.I§D(}T\'I]CI\`T
l have read every page oi`t|iis Statement ofthe (`)ft`ensc. and have reviewed it with my

client t`ully. l concur in my elicnt's desire to adopt this Stalenicnt of the Off`ense as true and
accurate

Datc:_,_Lj_iL;_j____`_ ID // Wi

l)a\'id Benon-" '_
l)cl`cltse C'ounscl

o

